 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDWallace Company,Inc.andInternationalUnion ofUnited Brewery, Flour, Cereal, SoftDrink andDistilleryWorkers of America, AFL-CIO, Local,Union 111. Case 23-CA-3058February 12, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn October 29, 1968, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the alleged unfair labor practices andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.'WhileTrialExaminer's findings with respect to the poll ofemployees do not so state, we note that the record establishes that the pollsubstantially satisfied all of the preconditions to lawful polling laid down inStrucksnesConstructionCo, Inc., 165 NLRB No. 102, including thegiving of assurances to employees that their indication of preference wouldnot prevoke any reprisals.'In the absence of exceptions, the Board adoptspro formathe TrialExaminer's recommendation that that portion of the complaint relating toa wage increase extended to Marvin Dureseau be dismissedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACEA. RUCKEL,'Trial Examiner:This case comesbeforemeupon a complaintof unfairlabor practicesissuedAugust 9, 1968, by theGeneralCounsel of theNationalLaborRelationsBoard,through theBoard'sRegionalDirector forRegion 23 (Houston, Texas),againstWallaceCompany, Inc , herein called theRespondent, based upon a charge filed on June 21, 1968,by International Union of Brewery, Flour, Cereal, SoftDrink and DistilleryWorkers of America, AFL-CIO,Local Union 111, herein called the Union.Pursuant to notice, I conducted a hearing on September12, 1968, at Houston, Texas, at which the parties wererepresented by counsel. At the conclusion of the hearingthe parties waived oral argument. Subsequently they filedtimely briefs.The complaint alleges that Respondent failed to bargainin good faith with the Union as the representative of itsemployees in an appropriate unit in violation of Section8(a)(5)and (1) of the National Labor Relations Act,herein called the Act, by (1) conducting a poll of theemployees in the unit on about May 7, 1968, and (2) bygrantingawage increase to an employee withoutconsultation with the Union. This is the sole issue in thecase.Upon the entire record in the case, and from myobservation of the witnesses, I make the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWallace Company, Inc., is a Texas corporation havingitsprincipal office and place of business in Houston,Texas, where it is engaged in the business of wholesaledistribution of refinery, industrial and pipeline supplies.During the 12 months prior to the issuance of thecomplaint the Respondent purchased goods valued inexcess of $50,000 from points outside the State of Texas.During the same period Respondent made sales in excessof $50,000 to customers who in turn sold and shippedgoods valued in excess of $50,000 to points outside Texas.The complaint alleges, and the Respondent's answeradmits, that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization admittingemployeesof theRespondentto membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Refusal to Bargain1.The appropriate unit and the Union's certificationas bargaining agentThe Regional Director for Region 23, pursuant to anelection conducted on October 6, 1966, on October 14certified the Union as the collective-bargaining agent of itsapproximately 32 employees in the following describedunit:All employees of Respondent at its Houston, Texas,plant including warehouse employees, dispatchers, orderfillers, laborers, truck drivers, shipping clerks, receivingclerks, warehouse clerks, valve repairmen, pipe cutters,janitors,maintenancemen, and yard leadmen, butexcluding office employees, office clerical employees,guards, watchmen and supervisors as defined in the Act.'The transcript of testimony records this erroneously as Horace SRuckel It is corrected as indicated174 NLRB No. 73 WALLACE CO.2.The contract negotiationsInabout January 1967, some 3 months after itscertification, the Union for the first time sought a meetingwith Respondent for the purpose of negotiating a contract,and thereafter several bargaining meetings were held.Respondent was represented by R E. Eiser, warehousemanager, and Thomas W Moore, Jr., its attorney, andtheUnion by Ralph Waymire, business agent. Thenegotiations seem to have been somewhat desultory, and itwas not until a year later, in January 1968, that acomplete agreement was arrived at by the representativesof the parties. It was submitted for ratification to themembers of the Union at a meeting on or about March29.Therewas some dissatisfaction expressed with aproposed additional wage increase of 3 cents an hour, andWaymire suggested that he seek another meeting withRespondenton this point, leaving thematterofacceptanceof the contract in abeyance=Waymireadmittedwhile testifying that the Union, in spite ofWaymire's own suggestion that he do so, never thereafterrequested a meeting with the Respondent on the wageincrease,or on any other provision of the proposedcontract.3.The specific allegations of failure to bargain(a)The election conducted by the RespondentIn the state of affairs described above, and in light ofthe failure of the Union's representative to report back tothe Respondent the result of the union meeting on March29 concerning the acceptance by the Union of thecontract, and reports from two or more employees toEiserthat in their opinion the Union no longerrepresented a majority of the employees in the unit, theRespondent hired Gordon Lowther, a certified publicaccountant, to conduct an election among the employeesin the unit. The election took place in the plant on May 7.Each employee in the unit was handed a ballot in thefollowing formSECRET BALLOTFOR CERTAIN EMPLOYEESWALLACE CO., INC.Houston, TexasDo you wish to be represented for purposes ofcollective bargaining by -INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFT DRINKAND DISTILLERY WORKERS, AFL-CIO'Actually, thoughnot entirely satisfied with the suggested wage raise,those present,according to Waymire,did favorratifying the contractQ. And whatwas the response of the employees?A Well, it [sic]was no secret vote takenof it, but theemployeesindicated to me- that theymore or less favored the contract -TRIAL EXAMINERThey favoredthe acceptanceof the threecents anhourTHE wITNESS.Right. But I toldthem to thinkitover- that I wouldgo backto the Companyand try to get a little more money out of themMARK AN "X" IN THE SQUARE OF YOURCHOICEYesNo417When the employee finished marking his ballot hefolded it and deposited it in a ballot box on a table, onone side of which the voter sat and on the other side,Lowther.While the conditions for privacy were not asantiscepticas those provided in a Board conductedelection, theywere not too crude an approximation.Lowther testified credibly that he did not see how anyemployee marked his ballot, and certainly the result of thevote argues against any intimidation. For when the ballotswere counted in the presence of Eiser and Moore, and tworepresentatives of the employees, it was found that thevote was' 17 "Yes" and 15 "No."LowthercertifiedtheresultofthevotingtoRespondent, as the result of which Attorney Moore, onthe instructions of Respondent, on May 20 forwarded thecomplete contract, consisting of 24 pages, to the Unionwith a covering letter stating that it had been agreed to byRespondent's officials and suggesting that the Union signit,sinceitwas"inculminationof the collectivebargaining." The Union has not done so, and has not tothe date of the hearing replied to Respondent's letter, orinany other manner got in touch with Respondent.3According to Eiser's uncontradicted, credited, testimony,the terms of the proposed contract have not beeneffectuated in any way.(b) The wage raise given Marvin DureseauInDecember 1966, or January,1967, about the timethatRespondentandtheUnionbegancontractnegotiations,employee Dureseau, who had been workingin the pipe yard as a laborer at an hourly rateof $1.70,was promoted to the position of pipe yard leadman.Thereafter,and until the present time, he has performedthe duties pertaining to thisjob.At one of the earlynegotiatingmeetings,inabout January, 1967, EiserinformedWaymire that Dureseau was performing thework of leadman and asked the Union'spermission toincrease his wage rate from $1.70 to$2 an hour, which, itisnot disputed,istheminimum rate paid Respondent'sleadmen.° Waymire replied that he did not think the raiseshouldbegivenwhile the parties were engaged innegotiations,and Eiser acquiesced.At a later time, Eiserrepeated his request, with the same result.Accordingly,Dureseau's wages were not raised for about a year and ahalf,although he continued to perform the work of aleadman during this time. On May 29, 1968, after theUnion had failed to respond to the Respondent's letter of'Waymire did state that about May 5 or 6 when he heard that theelection conducted by Respondent was to be held,he called AttorneyMoore and protested it. He testified as followsTRIAL EXAMINER.And following [the meeting]you went back to theCompany to see about getting a better offer . . 9THE WITNESS No - after that was when I had one of the employees-tellme they were going to have an election.The inference Waymire seeksto conveyis pure rationalizationBy his ownadmission,itwas not until 5 weeks after the meeting that he heard aboutthe electionNor does it explain why he did not get in touch with theCompany after the election when the result favorable to the Union, wasknown, or when he received Respondent's letter of May 20 enclosing theagreed upon contract for signature'Three other leadmen are employed in the warehouse and yard at wagesof $2 22, $2.30, and $2.60, respectively 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 20 urging it to sign the complete, proposed contractagreed upon long since between the parties, Respondentfinally effected the raise.ConclusionsUnder the above-described circumstances I find nogrounds for a finding that Respondent failed to bargaincollectively with the Union "without consultation with theUnion," as the complaint alleges. Respondent did in factconsultwith the Union on two occasions, and put theraise in effect only after an impasse had been reached. Ishall recommend that the complaint be dismissed as tothis allegation.Similarly with respect to the other specific allegation ofa failure to bargain: the election conducted on May 7,1968.Inmy opinion the Respondent under thecircumstances, as to which there is no dispute, had agood-faith doubt as to the majority status of the Union.This proved to be erroneous. But when the ballots werecounted and it appeared that the Union was still favoredby a majority of the unit employees, though by a narrowmargin, the Respondent, in an attempt to resolve asituation which through no fault of its own had draggedout for a year and a half since the Union's certification,and for 4 months after the terms of a contract had beenagreed upon, attempted to cut the Gordian knot byseeking theUnion's signature to the agreement. Butwithout success. I think there is no question as to thegood faith of Respondent's bargaining either in-general orin the two specific instances charged in the complaint, andI so find.It follows that the complaint should be dismissed in itsentirety.CONCLUSIONS OF LAW1.The operations of the Respondent,WallaceCompany, Inc., occur in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalUnion of United Brewery, Flour,Cereal, Soft Drink and DistilleryWorkers of America,AFL-CIO, Local 111, is a labor organization within themeaning of the Act.3.Respondent has not committed any unfair laborpractice within the meaning of Section 8(a)(5) and (1) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintbe dismissed in its entirety.